DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 12-18, 20-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schall et al., (US 2014/0350548; hereinafter Schall) in view of Kabaya et al., (US 20110160725; hereinafter Kabaya) and Couture et al., (US 2007/0173811; hereinafter Couture).
Regarding claim 1, Schall discloses (Figures 1-3) a device for controlling a treatment procedure comprising a treatment tool (10), ([0027]); an impedance detector (23), ([0030]); an energy source (18) for inputting electric power into a material to be treated by the treatment tool ([0029], [0055]); a timer (the controller performs the functions in a time-based manner, therefore a time is required in the device for this purpose); and a controller (22) for controlling the energy source ([0030]), wherein the controller (22) is configured to control the energy source (18) in such a manner that in a heating phase (operating phase I), a control of power (E) fed into the material 
Schall fails to teach that the first control is power control and the second control is voltage control or impedance control, wherein the changeover occurs from power control to voltage control or impedance control. However, Kabaya teaches a device for controlling a treatment procedure, wherein the controller is configured to control the energy source in such a manner that in a first treatment phase a control of the power fed into the material to be treated takes place (power control), and wherein a changeover occurs from power control to voltage control or impedance control upon fulfilling a criterion (impedance variation), ([0132]-[0133], [0170]-[0177]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall to include the changeover occurring from power control to voltage control or impedance control, as taught by Kabaya, because the modification of switching between the output modes would allow treatment to be smoothly performed for any blood vessel of small to large diameter (Kabaya; [0133]).
Schall fails to teach that the criterion is an integral criterion, wherein the integral criterion is a temporal integral over the impedance increase with respect to the smallest measured 
Regarding claim 3, Schall discloses (Figures 1-3) a device for controlling a treatment procedure comprising a treatment tool (10), ([0027]); an impedance detector (23), ([0030]); an energy source (18) for inputting electric power into a material to be treated by the treatment tool ([0029], [0055]); a timer (the controller performs the functions in a time-based manner, therefore a time is required in the device for this purpose); and a controller (22) for controlling the energy source ([0030]), wherein the controller (22) is configured to control the energy source (18) in such a manner that in a heating phase (operating phase I), a control of power (E) fed into the material to be treated takes place with an increasing course ([0018], [0039]-[0044]), and the controller (22) is configured to control the energy source (18) in such a manner that in a keeping phase (operating 
Schall fails to teach that the first control is power control and the second control is voltage control or impedance control, wherein the changeover occurs from power control to voltage control or impedance control. However, Kabaya teaches a device for controlling a treatment procedure, wherein the controller is configured to control the energy source in such a manner that in a first treatment phase a control of the power fed into the material to be treated takes place (power control), and wherein a changeover occurs from power control to voltage control or impedance control upon fulfilling a criterion (impedance variation), ([0132]-[0133], [0170]-[0177]). It would have been obvious to one of ordinary skill in the art before the effective filing 
Schall fails to teach that the criterion is an integral criterion, wherein the integral criterion is a temporal integral over the impedance increase with respect to the smallest measured impedance, and a switchover occurs from power control to voltage control if the temporal integral reaches a threshold value, so that the integral criterion is able to react to very fast as well as slow impedance changes or impedance alterations. However, Couture teaches a device for controlling a treatment procedure in which a criterion for directing energy levels is an integral criterion (the integral calculation of impedance values may be used), wherein the integral criterion is a temporal integral over the impedance increase with respect to the smallest measured impedance ([0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the criterion disclosed by Schall with the integral criterion taught by Couture because both criterion perform the same function of directing energy levels over time to focus energy into target tissue, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since the modified device uses the integral criterion, which is a temporal integral over the impedance increase with respect to the smallest measured impedance, the integral criterion is able to react to very fast as well as slow impedance changes or impedance alterations.
Regarding claim 4, Schall discloses (Figures 1-3) a device for controlling a treatment procedure comprising a treatment tool (10), ([0027]); an impedance detector (23), ([0030]); an energy source (18) for inputting electric power into a material to be treated by the treatment tool 
Schall fails to teach that the first control is power control and the second control is voltage control or impedance control, wherein the changeover occurs from power control to voltage control or impedance control. However, Kabaya teaches a device for controlling a treatment procedure, wherein the controller is configured to control the energy source in such a manner that in a first treatment phase a control of the power fed into the material to be treated takes place (power control), and wherein a changeover occurs from power control to voltage control or impedance control upon fulfilling a criterion (impedance variation), ([0132]-[0133], [0170]-[0177]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall to include the changeover occurring from power control to voltage control or impedance control, as taught by Kabaya, because the modification of 
Schall fails to teach that the criterion is an integral criterion, wherein the integral criterion is a temporal integral over the impedance increase with respect to the smallest measured impedance, and a switchover occurs from power control to voltage control if the temporal integral reaches a threshold value, so that the integral criterion is able to react to very fast as well as slow impedance changes or impedance alterations. However, Couture teaches a device for controlling a treatment procedure in which a criterion for directing energy levels is an integral criterion (the integral calculation of impedance values may be used), wherein the integral criterion is a temporal integral over the impedance increase with respect to the smallest measured impedance ([0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the criterion disclosed by Schall with the integral criterion taught by Couture because both criterion perform the same function of directing energy levels over time to focus energy into target tissue, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since the modified device uses the integral criterion, which is a temporal integral over the impedance increase with respect to the smallest measured impedance, the integral criterion is able to react to very fast as well as slow impedance changes or impedance alterations.
Regarding claim 5, Schall further discloses that the device is configured to limit a temporal voltage increase ([0039]-[0051]).
Regarding claim 6, Schall further discloses that the device is configured to reduce a voltage just applied by a specific value or percentage upon the switchover from power control to voltage control ([0039]-[0051]).
Regarding claim 7, Schall further discloses that the device is configured to measure an initial tissue impedance in an initial phase (operating phase Ia) preferably with a very small power ([0039]-[0051]).
Regarding claim 8, Schall/Kabaya/Couture teaches that the device is configured to use an integral criterion for a switchover to keeping power constant; wherein the temporal integral over the impedance increase is determined with respect to the smallest measured impedance and the switchover is made as soon as the temporal integral over the impedance increase reaches a threshold value. Specifically, the integral criterion is a temporal integral over the impedance increase with respect to the smallest measured impedance, and a switchover occurs from power control to voltage control if the temporal integral reaches a threshold value, as taught by Couture in the modified device. Therefore, the switchover is based on the integral criterion, wherein the temporal integral over the impedance increase is determined with respect to the smallest impedance measured hitherto and the switchover is made as soon as the temporal integral (Zs(n)) reaches a threshold value.
Regarding claim 12, Schall further discloses that the device is configured to carry out an impedance acceleration after a transition to a keeping phase, in which a gradient of impedance is increased, as shown in Figure 3 ([0039]-[0051]).
Regarding claims 13, 18, and 20, Schall discloses (Figures 1-3) a method for controlling a treatment procedure using a treatment tool (10), ([0027]); the method comprising the steps of: controlling an energy source (18) in such a manner that in a heating phase (operating phase I), a control of power (E) fed into a material to be treated takes place with an increasing ramp-shaped course ([0018], [0039]-[0044]), and controlling the energy source (18) in such a manner that in a keeping phase (operating phase II), a gradient of an impedance (A) increases in a linear fashion, 
Schall fails to teach that the first control is power control and the second control is voltage control, wherein the changeover occurs from power control to voltage control. However, Kabaya teaches a device for controlling a treatment procedure, wherein the controller is configured to control the energy source in such a manner that in a first treatment phase a control of the power fed into the material to be treated takes place (power control), and wherein a changeover occurs from power control to voltage (in relation to impedance) control upon fulfilling a criterion (impedance variation), ([0132]-[0133], [0170]-[0177]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall to include the changeover occurring from power control to voltage (in relation to impedance) control, as taught by Kabaya, because the modification of switching between the output modes would allow treatment to be smoothly performed for any blood vessel of small to large diameter (Kabaya; [0133]).
Schall fails to teach that the criterion is an integral criterion comprising a temporal integral over an impedance increase with respect to a smallest measured impedance, wherein the integral 
Regarding claim 14, Schall/Kabaya/Couture teaches that at least one of a present impedance of the material to be treated and an impedance course are determined, and an achievement of an impedance minimum is recognized by an impedance detector (23), (Schall, 
Regarding claim 15, Schall further discloses that when switching over from power control to voltage control a voltage just applied is reduced by a specific value or percentage ([0018], [0039]-[0050]).
Regarding claim 16, Schall further discloses that when switching over from power control to voltage control voltage is changed such that power changes by a percentage ([0018], [0039]-[0050]).
Regarding claim 17, Schall further discloses that, in an initial phase, an initial tissue impedance is measured, and wherein the initial tissue impedance is measured in the initial phase with a power which to a percentage of power initially used in a following power control ([0018], [0039]-[0050]).
Regarding claim 21, Schall further discloses that the power increase in the heating phase is selected as a function of at least one of the initial impedance and a present impedance ([0018], [0039]-[0050]).
Regarding claim 22, Schall further discloses that the power increase in the heating phase is selected depending on the ratio between the present impedance and the initial impedance ([0018], [0039]-[0050]).
Regarding claim 23, Schall further discloses that the power or the power increase is predefined as a function of the initial impedance and the present impedance, for which the ratio between the present impedance and the initial impedance is used ([0018], [0039]-[0050]).
Regarding claim 24, Schall further discloses that a limitation of the temporal voltage increase is effected during the power control ([0018], [0039]-[0050]).
Regarding claim 26, Schall further discloses that an impedance acceleration is carried out during or after a transition to the keeping phase, in which the gradient of the impedance is increased, as shown in Figure 3 ([0018], [0039]-[0050]).
Regarding claim 27, Schall/Kabaya/Couture teaches a device for carrying out the method according to claim 13, as explained in the rejection of claim 13.
Claims 9-11, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall/Kabaya/Couture as applied to claims 1, 3-4, and 13 above, and further in view of Podhajsky et al., (US 2010/0179534; hereinafter Podhajsky).
Regarding claim 9, Schall/Kabaya/Couture teaches the device of claim 8, but the Schall/Couture fails to teach that the device is configured to form a quotient from the temporal integral over the impedance increase and a smallest impedance in order to obtain a standardization on a respective impedance level. However, Podhajsky teaches a device for controlling a treatment 
Regarding claim 10, Schall/Kabaya/Couture teaches the device of claim 8, but Schall/Couture fails to teach that the device is configured to form a quotient from the temporal integral over the impedance increase and an initial impedance in order to obtain a standardization on a respective impedance level. However, Podhajsky teaches a device for controlling a treatment procedure in which the device is configured to form a quotient from a criterion (average impedance) and the initial impedance (base impedance) in order to obtain a standardization on a respective impedance level ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall/Kabaya/Couture such that the device is configured to form a quotient from the criterion and the initial impedance in order to obtain a standardization on a respective impedance level, as taught by Podhajsky, because the modification would enable determination of a threshold value for energy control (Podhajsky, [0069]). Furthermore, since the criterion in the modified device is an integral criterion, the quotient is formed from the temporal integral and the initial impedance.
Regarding claim 11, Schall/Couture teaches the device of claim 1, but Schall/Kabaya/Couture fails to teach at least one of a digital filter and an analog filter, wherein a present tissue impedance is determined by a filtering by the at least one of a digital filter and an analog filter. However, Podhajsky teaches a device for controlling a treatment procedure including at least one of a digital filter and an analog filter, the present tissue impedance being determined by a filtering by the filter ([0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall/Kabaya/Couture to include at least one of a digital filter and an analog filter, the present tissue impedance being determined by a filtering by the filter, as taught by Podhajsky, because the modification would enable continuous filtering and/or averaging of tissue impedance data (Podhajsky, [0082]) to provide clean tissue impedance data. 
Regarding claim 19, Schall/Kabaya/Couture teaches the method of claim 18, but Schall/Kabaya/Couture fails to teach that a quotient from the temporal integral over the impedance increase and the initial impedance is formed in order to obtain a standardization on a respective impedance level. However, Podhajsky teaches a device for controlling a treatment procedure in which the device is configured to form a quotient from a criterion (average impedance) and the initial impedance (base impedance) in order to obtain a standardization on a respective impedance level ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall/Kabaya/Couture such that a quotient from the criterion and the initial impedance is formed in order to obtain a standardization on a respective impedance level, as taught by Podhajsky, because the modification would enable determination of a threshold value for energy control (Podhajsky, [0069]). Furthermore, since the criterion in the 
Regarding claim 25, Schall/Kabaya/Couture teaches the method according to claim 13, but Schall/Couture fails to teach that a changeover from the voltage control to the power control occurs if the impedance drops again for a predefined period of time and/or a new impedance minimum is recognized. However, Podhajsky teaches a device for controlling a treatment procedure in which the device is configured to switch between two control loops (220, 230) to control the application of energy to tissue based on the detected change of the impedance (SV), ([0047]-[0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schall/Kabaya/Couture such that a changeover from the voltage control to the power control occurs if the impedance drops again for a predefined time and/or a new impedance minimum is recognized, as taught by Podhajsky, because the modification would achieve maximum tissue heating while tracking the optimal point on the control curve (Podhajsky; [0051]).

Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Schall, which teaches a device switching from power control in a heating phase to voltage/impedance control in a keeping phase after fulfilling a criterion. In combination with Kabaya and Couture, the modified device/method teaches the invention as claimed in at least amended claims 1, 3-4, and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794              

/EUN HWA KIM/Primary Examiner, Art Unit 3794